Citation Nr: 0312753	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-08 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by presyncopal episodes.

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a bilateral ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from February to March 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Des Moines, Iowa (RO).

During the course of this appeal, the veteran requested a 
personal hearing before a Member of the Board at the Regional 
Office (Travel Board).  Information in the claims file 
reflects that the hearing was scheduled for April 2003, and 
that the veteran was informed of this hearing.  However, the 
veteran failed to appear for the hearing.  Therefore, the 
Board will proceed with appellate review of this case.  See 
38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The record contains no medical evidence that relates a 
disorder manifested by presyncopal episodes to the veteran's 
period of active service.

3.  The record contains no medical evidence that relates a 
bilateral knee disability to the veteran's period of active 
service.

4.  The record contains no medical evidence that relates any 
bilateral ankle disability to the veteran's period of active 
service.



CONCLUSIONS OF LAW

1.  A disorder manifested by presyncopal episodes was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303, 3.304 (2002).

2.  A bilateral knee disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).

3.  A bilateral ankle disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became law.  The VCAA applies 
to all pending claims for VA benefits, and redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the veteran was 
informed of the evidence needed to substantiate his claims by 
means of the November 1999 rating decision, the April 2000 
Statement of the Case, and the October 2002 Supplemental 
Statement of the Case.

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to substantiate his claims.  In the 
Statement of the Case and Supplemental Statement of the Case, 
the RO notified the veteran of all regulations pertinent to 
his claims, informed him of the reasons for the denials, and 
provided him with additional opportunity to present evidence 
and argument in support of his claims.  In addition, the 
Supplemental Statement of the Case and a January 2002 letter 
from the RO specifically advised the veteran of the 
provisions of the VCAA.  Therefore, the Board finds that the 
rating decisions, Statement of the Case, Supplemental 
Statement of the Case, and related letters provided to the 
veteran specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO obtained 
service medical records and VA clinical records.  The RO also 
afforded the veteran several VA medical examinations and 
obtained VA medical opinions.  In various letters, the RO 
requested additional evidence from the veteran.  However, the 
veteran responded that he had received no private medical 
care and he submitted no evidence in support of his claims.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The veteran contends that a disability manifested by 
presyncopal episodes was aggravated by active service.  In 
the alternative, he claims that joint pain during active duty 
caused the presyncopal episodes.  As an initial matter, the 
Board acknowledges that the veteran's disorder has been 
diagnosed as presyncopal disorder, neurocardiogenic disorder, 
and conversion disorder.  However, the Board finds that the 
lack of a definitive diagnosis is not determinative in this 
case and the Board will consider all relevant symptomatology 
in reaching its decision.  The veteran also claims that he 
developed a disability of the knees and ankles during active 
service.  He specifically alleges that his left knee was 
struck by a flashlight and that this injury resulted in a 
left knee disability.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. § 1110 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).  Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b) (2002).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2002).

A veteran is presumed to be in sound condition upon entry 
into service, except for any defects noted at the time of 
examination for entry into service.  38 U.S.C.A. § 1111 (West 
1991).  The presumption of soundness can be rebutted only by 
clear and unmistakable evidence that such a disability 
existed prior to service.  38 C.F.R. § 3.304(b) (2002).  A 
pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(a) (2002).  

In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  Temporary or 
intermittent flare-ups of the pre-existing condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as opposed to mere symptoms, 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran's service medical records include a December 1998 
enlistment examination in which he reported a history of 
dizziness.  At that time, he reported a transient episode of 
dizziness and loss of vision ten years earlier.  In March 
1999, the veteran presented with complaint of dizzy spells 
since the beginning of the month.  He reported that the same 
symptoms had occurred from 1987 to 1991.  He had recently 
suffered an episode while running.  At a neurology 
consultation, the veteran reported recurrent presyncope 
following a motor vehicle accident at age eleven.  The 
episodes were precipitated by heavy physical exertion.  The 
symptoms had recurred during basic training with physical 
exercise and prolonged standing at attention.  The examiner 
found that the veteran's history and examination were 
suggestive of neurocardiogenic syncope.  There was no 
clinical evidence of an underlying neurological disease.

At a cardiology evaluation, the veteran reported sporadic 
"white-outs" since age eleven following a car accident.  He 
had not had symptoms for the past 8 years, but they had 
recurred with basic training and were precipitated by 
prolonged standing and sitting.  The episodes had decreased 
since being placed on a reduced stress and activity level.  
The veteran was diagnosed with presyncopal spells.  The 
doctor stated that the symptoms were not convincing for 
neurocardiogenic spells, although it was a possibility.  He 
noted that the veteran's symptoms had been controlled in 
previous years by avoiding precipitating factors and 
suggested that resumption of that lifestyle was likely the 
best treatment.  As a result, the veteran's enlistment was 
determined to be erroneous, and he received an administrative 
discharge due to a disqualifying physical condition.  

Also in March 1999, the veteran complained of left knee and 
bilateral ankle pain and swelling for the past week.  
Tenderness to palpation and mild swelling were present and 
the remainder of the examination was negative.  The veteran 
was assessed with left knee sprain and bilateral ankle 
tendonitis.

At a June 1999 VA psychiatric examination, the veteran 
reported no mental health history.  He related that his 
primary problem was episodes of loss of vision and awareness 
that had been diagnosed as neurocardiogenic disorder or 
presyncopal disorder.  The mental status examination was 
essentially negative other than for mild anxiety.  The 
examiner found that the veteran's syncopal episodes were very 
likely exacerbated by psychological stress and that the 
episodes had led to the development of a conversion disorder.  

At a June 1999 VA general medical examination, the examiner 
reviewed the veteran's medical history of presyncopal 
episodes.  Physical examination noted slight lightheadedness 
from deep and frequent respirations suggesting 
hyperventilation phenomenon.  Objectively, the knees and 
ankles were normal, but the veteran reported tenderness of 
both knees and ankles, as well as discomfort with movement of 
the ankles.  The x-ray reports were negative except for a 
possible bone island right medial tibial condyle.  The 
veteran was diagnosed with possible presyncopal episodes 
and/or hyperventilation syndrome; and bilateral 
patellofemoral syndrome, resolved and without residual 
impairment; tendonitis, both ankle joints, versus chronic 
strain, resolving and without measurable functional 
limitation or impairment.  

VA treatment records from July through December 1999 show 
that the veteran was followed for complaints of pain and 
swelling of the knees and ankles.  In October 1999, he 
reported no headaches, dizziness, or visual changes.  
Physical examination was negative and the veteran was 
assessed with history of neurocardiogenic presyncope, history 
of bilateral knee and ankle swelling, and history of general 
migrating pain.  The veteran subsequently also complained of 
wrist and hand symptoms and was assessed with an undefined 
soft tissue connective disease.  

In January 2000, a rheumatology consultation was performed 
due to multiple skeletal complaints, including pain and 
popping of the hands, wrists, knees, and ankles.  The veteran 
had a completely normal joint examination and the x-ray 
reports of the ankles, knees, and hands revealed no 
significant joint pathology.  The veteran was assessed with 
nonspecific arthralgias and popping of the joints, with a 
possible component of tendonitis with repetitive use of the 
joints.  The physician found no evidence of serious arthritis 
or joint pathology.  In April 2000, the veteran reported left 
knee pain and history of trauma.  Objective findings were 
positive for crepitation and untracking of the patella.  The 
veteran was assessed with trauma to the knee and 
chondromalacia.  

At a September 2000 VA psychiatric examination, the veteran 
appeared anxious and preoccupied with health problems, but 
reported no presyncopal episodes since leaving active 
service.  The examiner opined that the veteran continued to 
meet the criteria for conversion disorder.  However, the 
veteran's conversion disorder was a lifelong pattern that 
preceded military service and was not caused or aggravated by 
military service.  The veteran's symptoms had decreased to a 
pre-military level after being removed from the stress of 
military life.  The veteran was diagnosed with conversion 
disorder and depression.

At an October 2000 VA examination, the veteran reported that 
he had had no presyncopal episodes since leaving active 
service.  He complained of current ankle and knee pain and 
joint popping.  Physical examination of the knees identified 
mild crepitus with range of motion, generalized tenderness to 
palpation in the parapatellar region, and a slight tilt of 
the left knee patella.  Physical examination of the ankles 
was entirely negative and the x-ray reports were normal.  The 
veteran was assessed with a normal bilateral ankle 
examination, and symptoms of chondromalacia, primarily of the 
left knee, which was mildly symptomatic.  The examiner 
commented that the examination was unremarkable for joint 
pathology except for x-ray evidence of a left slightly 
laterally deviated patella which may predispose the veteran 
to chondromalacia.  The examiner opined that the alleged 
incident of being struck with a flashlight would be unlikely 
to cause this type of finding.  Rather, it was likely a 
finding that preexisted military service and the rigors of 
military training had made the symptoms more noticeable.  

In June 2001, the examiner submitted a written addendum.  He 
stated that he had reviewed the veteran's service medical 
records and had found no documentation of a knee injury.  He 
observed that the veteran had been in service for a very 
short time period.  The examiner found it less than likely 
that the veteran's current chondromalacia of the left knee 
was incurred due to disease or injury in service.

VA treatment records from April 2000 through October 2002 
show that the veteran was followed for bilateral knee pain 
with diagnoses of osteoarthritis, tendonitis, and 
chondromalacia.  The records contain no complaints or 
findings related to presyncopal episodes.

Based upon the above facts, the Board finds that the 
preponderance of the evidence is against service connection 
for a disorder manifested by presyncopal episodes.  The Board 
finds that the service medical records, including the 
enlistment examination, and the cardiology and neurological 
consultations, clearly establish that the veteran's disorder 
preexisted active service.  The Board further finds that the 
veteran's disorder was not aggravated by his period of active 
service.  The medical evidence of record fails to establish 
that the veteran's disorder underwent a measurable worsening 
that constituted an increase in disability.  Rather, the 
record shows that the veteran's symptoms underwent no more 
than a temporary or intermittent flare-up due to the physical 
exertion of basic training.  

In this regard, the veteran reported to VA examiners that he 
had experienced no further presyncopal episodes following his 
discharge from active service.  The VA psychiatric examiner 
specifically found that the veteran's conversion disorder was 
not aggravated by active service.  In addition, the VA 
clinical records document no relevant complaints or 
symptomatology.  In the absence of current symptoms, the 
Board cannot conclude that the veteran's disorder was 
aggravated by active service, and service connection is 
denied. 

The Board also finds that the preponderance of the evidence 
is against service connection for bilateral knee and 
bilateral ankle disorders.  The record is devoid of any 
medical evidence that relates the veteran's current bilateral 
knee complaints to his incident of left knee pain in service.  
The service medical records contain no documentation of 
injury or bruising of the left knee.  Moreover, the VA 
examiner specifically found that the veteran's current left 
knee disability is not due to the alleged flashlight assault.  
Rather, the record shows that the veteran is currently 
followed for multiple joint symptomatology, and his left knee 
problems have been associated with a patellar defect.  
Accordingly, service connection for a bilateral knee disorder 
is denied.

As to the claimed bilateral ankle disability, the medical 
records following the veteran's discharge from active service 
contain no objective evidence of a current disability.  
Therefore, the record also contains no medical evidence 
relating any current ankle disability to the veteran's period 
of active service or to the single incident of tendonitis in 
service.  Accordingly, service connection for a bilateral 
ankle disorder is denied.




ORDER

Service connection for a disorder manifested by presyncopal 
episodes is denied.

Service connection for a bilateral knee disability is denied.

Service connection for a bilateral ankle disability is 
denied.




		
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

